                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )       Criminal No. 16-04571 JCH
                                              )
       vs.                                    )
                                              )
GUY ROSENSCHEIN,                              )
                                              )
               Defendant.                     )

     UNITED STATES’ REPLY TO DEFENDANT’S RESPONSE IN OPPOSITION
             TO THE UNITED STATES’ MOTION TO RECONSIDER
                    THE COURT’S MAY 30, 2019 ORDER

       The United States respectfully submits this reply in opposition to Defendant’s Response

to the United States’ Motion to Reconsider the Court’s Memorandum Opinion and Order

Granting Motion to Compel NCMEC Materials. Doc. 168. Therein, Defendant argues that the

Court should decline to reconsider its order because the United States could have corrected the

factual inaccuracies during the hearing on April 4, 2019, and the new information presented by

NCMEC was previously available. Again, Defendant’s arguments are premised on factual

misrepresentations, and the United States submits this reply to address these inaccuracies.

Additionally, Defendant’s silence with respect to the United States’ prosecution team factors

analysis is telling. The United States respectfully requests that the Court reject Defendant’s

arguments and vacate or reconsider its May 30, 2019 order.

                                          DISCUSSION

       In his response, Defendant focuses on two key arguments in asking the Court to deny the

United States’ Motion to Reconsider the Court’s May 30, 2019 Order. First, Defendant claims

that the Court’s findings are factually correct and the United States could have corrected any
incorrect information during the hearing. Despite Defendant’s assertions, the United States was

in no position to recognize—or correct, for that matter—the inaccuracies presented by

Defendant. And the fact remains that the Court relied on incorrect information in reaching its

decision. Second, Defendant claims that the information presented by NCMEC in its Motion to

Vacate, Doc. 160, was previously available and, as a result, the Court is precluded from

considering it now. Simply put, the corrected information presented by NCMEC was not

previously available to the United States; if it were, the correct information would have been

presented during the hearing. Finally, Defendant relies on only one factor in the prosecution team

analysis to support his argument, without addressing how a CyberTip is any different from a

report by any other third party. Defendant’s silence on this point speaks volumes.

   I.      The Court’s Order is Premised on Factual Inaccuracies Presented by Defendant
           that he Continues to Promote.

        In his response, Defendant again pushes his unsupported theory that NCMEC is

somehow responsible for, or involved with, prosecutorial charging decisions. Doc. 168 at 4-5

(claiming that NCMEC “determined” that “this case should be prosecuted in New Mexico…”).

To be clear, NCMEC played no role in the decision to prosecute Defendant. In fact, NCMEC

makes no determination whatsoever as to which, or how, any offender is prosecuted. NCMEC’s

act of forwarding information from an electronic service provider (ESP) to law enforcement is

simply a referral for a determination by law enforcement as to whether to launch a formal

investigation. The question of prosecution is another step entirely. Defendant’s claim, that he

was simply making an analogy when he compared CyberTipline reports to criminal complaints,

loses credibility when he continues to present similar, factually unsupported assertions.




                                                 2
    II.       The United States Attorney’s Office Cannot be Expected to Have Knowledge of
              NCMEC’s Inner Workings.

           Defendant claims that the undersigned Assistant United States Attorney (AUSA)

“actually works with NCMEC,” and thought so little of Defendant’s mischaracterizations

regarding NCMEC that she did not bother to make corrections. Doc. 168 at 11. First, the United

States was in no position to assess the accuracy of Defendant’s statements regarding the internal

operations of NCMEC. See Doc. 160 at 3 (NCMEC explaining, “[T]he government is not

counsel for NCMEC, is not in a position to understand NCMEC’s operations or structure, and

does not have access to NCMEC’s documents…”); Doc. 163 at 4. To blatantly suggest that

counsel for the government “actually works with NCMEC” is completely false. Second, many of

Defendant’s factual misrepresentations were made for the first time during the hearing, further

handicapping the United States. That is, even if the United States did recognize Defendant’s

statements as inaccuracies and half-truths, the United States was not the best entity to respond.1

In light of the United States’ arms-length relationship with NCMEC, it is understandable that the

United States was unable to recognize or completely correct Defendant’s statements during the

hearing. This further supports the notion that NCMEC is not a member of the prosecution team.

    III.      Defendant Fails to Address How the Single Remaining Prosecution Team
              Analysis Factor Would Subject NCMEC to Prosecution Team Status.

           With respect to the prosecution team analysis factors,2 Defendant claims that the United

States “concedes that the second factor … is unquestionably met” and suggests he would need to



1
 The United States did attempt to correct at least one mischaracterization made by Defendant with respect to
NCMEC’s CVIP program. See Tr. at 57-58 (Apr. 4, 2019 Motion Hearing). But even then, NCMEC’s subsequent
motion provided a much more detailed, accurate, and nuanced description of their program. Doc. 160 at 11, 13. It is
clear that NCMEC, not the United States, is in the best position to comment on its own internal operations.
2
 Determining whether an agency is a member of the prosecution team for discovery purposes requires analysis of
several factors, including: 1) whether the prosecutor and agency in question conducted a joint investigation, United
States v. Pelullo, 399 F.3d 197, 218 (3d Cir. 2005); 2) whether the prosecutor had knowledge of, or obtained

                                                          3
conduct discovery to address the first and third factors. Doc. 168 at 13. Defendant’s argument

misses the mark. First, Defendant fails to acknowledge that the first and third factors are simply

not satisfied. There was no joint investigation, NCMEC did not determine that Defendant

would—or should—be prosecuted, and no one on the prosecution team or at DOJ can direct

actions at NCMEC. See also Doc. 163 at 6-7. Any additional request for discovery on these

factors would amount to a very thinly veiled fishing expedition when NCMEC has spoken

clearly on these issues. Finally, with respect to the second factor, the United States has

reasonably pointed out that this factor standing alone is insufficient to bring NCMEC into the

fold as a member of the prosecution team. If this single factor were sufficient, such a holding

would mean that any private party providing items of evidentiary value to the prosecution

becomes a member of the prosecution team. Defendant is completely, and tellingly, silent on the

troubling implications of such a result. In light of the record as corrected by NCMEC, it is clear

that NCMEC’s actions in this case cannot reasonably support a finding that it is a member of the

prosecution team.

                                               CONCLUSION

        For the foregoing reasons, the Court should reject Defendant’s arguments and vacate or

reconsider its May 30, 2019 ruling in light of the new information presented by NCMEC.




information or evidence from the agency in question, United States v. Morris, 80 F.3d 1151, 1169 (7th Cir. 1996);
and 3) whether the prosecution is able to direct the actions of the agency in question, Pelullo, 399 F.3d at 218.

                                                         4
                                                  Respectfully submitted,

                                                  JOHN C. ANDERSON
                                                  United States Attorney

                                                  Electronically filed August 5, 2019
                                                  SARAH J. MEASE
                                                  HOLLAND S. KASTRIN
                                                  Assistant United States Attorneys
                                                  P.O. Box 607
                                                  Albuquerque, N.M. 87103


I HEREBY CERTIFY that the foregoing
pleading was filed electronically through the
CM/ECF system, which caused counsel of record
for Defendant to be served by electronic means.

/s/
SARAH J. MEASE
Assistant United States Attorney




                                             5
